      Case: 1:21-cv-03659 Document #: 1 Filed: 07/09/21 Page 1 of 9 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

 MARICELLA CARVAJAL                               )
                                                  )
                Plaintiffs,                       )   CIVIL ACTION No.
                                                  )
 v.                                               )
                                                  )
 BLUE CROSS AND BLUE SHIELD OF                    )   (Removed from Circuit Court of
 ILLINOIS,                                        )   Cook County, Illinois, Law Division,
                                                  )   Case No. 20202L002874)
                Defendant.                        )
                                                  )
                                                  )


                                   NOTICE OF REMOVAL

       COMES NOW Defendant, Blue Cross and Blue Shield of Illinois, an unincorporated

division of Health Care Service Corporation, a Mutual Legal Reserve Company (“BCBSIL”), and

hereby removes Case No. 20202L002874, Maricella Carvajal v. Blue Cross and Blue Shield of

Illinois, from the Circuit Court of Cook County Illinois, Law Division, pursuant to 28 U.S.C. §§

1331, 1441, and 1446.

                                    I.     BACKGROUND

       1.   On March 10, 2020, Plaintiff Maricella Carvajal (“Plaintiff’) filed a Complaint against

BCBSIL in the Circuit Court of Cook County, Law Division, styled Maricella Carvajal v. Blue

Cross and Blue Shield of Illinois, Case No. 20202L002874 (the “State Action”). (See Plaintiff’s

Original Complaint (the “Complaint”), attached as Exhibit A.)

       2.   On April 9, 2020, summons was returned without service and Plaintiff did not

accomplish service of summon and Complaint on BCBSIL throughout the remainder of 2020,

leading to dismissal of the State Action for want of prosecution on January 19, 2021. (See Docket

of State Action, attached as Exhibit B.)
       Case: 1:21-cv-03659 Document #: 1 Filed: 07/09/21 Page 2 of 9 PageID #:2




       3.   On February 3, 2021, Plaintiff then filed a Motion to Vacate Dismissal for Want of

Prosecution, which the State Court granted on April 14, 2021. (See Copies of all State Action

Pleadings, attached as Exhibit C.) The Order vacated the dismissal and ordered Plaintiff to file an

Alias Summon to obtain personal service on BCBSIL. (See id.)

       4.   Then, on June 10, 2021, Plaintiff finally made service on Defendant BCBSIL. (See

Sheriff’s Office of Cook County Affidavit of Service, attached as Exhibit D.)

       5.   In the Complaint, Plaintiff alleges that she received health insurance coverage under

a health benefit plan sponsored by her employer, Sunrise Health Foods (the “Plan”), and

administered by BCBSIL. (Ex. A. ¶ 4.) The Group Number for the Plan is P45178. (Id. at ¶ 4.)

       6.   Plaintiff further alleges that she received emergency room treatment on or around May

26, 2017 and diagnostic services on July 17, 2017 for which BCBSIL “failed, neglected and

disregarded its duty owed to Plaintiff by refusing to pay the medical expenses Plaintiff has

included.” (Id. at ¶¶ 2, 12.) According to the Complaint, Plaintiff received care at Advocate Health

and Hospital Corporation, which filed a claim with BCBSIL on Plaintiff’s behalf. (Id. at ¶ 2.)

Further, Berwyn Diagnostic Imaging LLC also filed a claim on Plaintiff’s behalf, but BCBSIL

allegedly neither acknowledged receipt of the claim nor paid any amount on the claim. (Id. at ¶ 2.)

Plaintiff then alleges that, despite repeated requests, BCBSIL failed to provide her any formal

denial letters for those claims submitted on her behalf and prevent her from filing an appeal. (Id.

at ¶¶ 9-11, 18.)

       7.    Based on these allegations, Plaintiff requests $25,000 for the “the medical expenses

that were not properly denied,” and $50,000 for BCBSIL’s alleged “intentional and vexatious

delay and avoidance in handling this claim,” as well as attorneys’ fees and costs. (Id. at ¶¶ A-C.)




                                               -2-
       Case: 1:21-cv-03659 Document #: 1 Filed: 07/09/21 Page 3 of 9 PageID #:3




                        II.     FEDERAL QUESTION JURISDICTION

        8.   BCBSIL removes this case to federal court because it involves claims by Plaintiff to

recover benefits and enforce rights under an employee benefit plan governed by ERISA, and, thus,

presents a federal question under 28 U.S.C. §§ 1331 and 1441.

        9.   Federal question jurisdiction exists because Section 502(a) of ERISA completely

preempts state law claims. See, e.g., Studer v. Katherine Shaw Bethea Hosp., 867 F.3d 721, 724

(7th Cir. 2017).

        10. Section 502(a) of ERISA provides, in relevant part:

        (a) A civil action may be brought—

                (1) by a participant or beneficiary—

                      (B) to recover benefits due to him under the terms of his plan, to enforce his
                      rights under the terms of the plan, or to clarify his rights to future benefits
                      under the terms of the plan . . . .

29 U.S.C. § 1132(a)(1)(B).

        11. Section 502(a) of ERISA completely preempts “any state-law cause of action that

duplicates, supplements, or supplants the ERISA civil enforcement remedy” because such a cause

of action “conflicts with the clear congressional intent to make the ERISA remedy exclusive….”

Aetna Health, Inc. v. Davila, 542 U.S. 200, 209 (2004). “In other words, if an individual, at some

point in time, could have brought his claim under ERISA § 502(a)(1)(B), and where there is no

other independent legal duty that is implicated by a defendant’s actions, then the individual’s cause

of action is completely preempted by ERISA § 502(a)(1)(B).” Id. at 210.

        12. As a result, complete preemption under Section 502(a) is “an exception to the well-

pleaded complaint rule,” and a case may be removed to federal court even though the petition does

not assert a cause of action under federal law if the plaintiff asserts a state-law cause of action that

falls within the scope of Section 502(a). Id. at 207-08.


                                                 -3-
          Case: 1:21-cv-03659 Document #: 1 Filed: 07/09/21 Page 4 of 9 PageID #:4




A.         ERISA Governs Plaintiff’s Plan.

           13. ERISA’s provisions apply to any “employee benefit plan” that is “established or

maintained . . . by any employer engaged in commerce or in any industry or activity affecting

commerce.” 29 U.S.C. § 1003(a)(1). ERISA defines an “employee benefit plan” as “an employee

welfare benefit plan.” 29 U.S.C. § 1002(3). ERISA, in turn, defines an “employee welfare benefit

plan” as “any plan, fund, or program . . . established or maintained by an employer . . . for the

purpose of providing . . . medical, surgical, or hospital care or benefits, or benefits in the event of

sickness, accident, disability, death or unemployment.” 29 U.S.C. § 1002(1).

           14. Here, ERISA governs the Plan. Plaintiff herself alleges in the Petition that she received

health insurance coverage under a Plan sponsored by her employer, Sunrise Health Foods. (Ex. A.

¶ 4.) The Group Number for the Plan is P45178. (Id. at ¶ 4.)

           15. Further, the benefit booklet outlining eligible benefits under the Plan (the “Benefit

Booklet”) in effect in 2017 provides further evidence that Plaintiff’s Plan is an ERISA Plan. (See

Benefit Booklet, Exhibit 1 to Declaration of Suzanne Livorsi (“Livorsi Decl.”), attached hereto as

Exhibit E). For example, the Benefit Booklet makes clear that Plaintiff’s employer (the “Group”)1

purchased the Sunrise Plan, and that BCBSIL provides administrative services. (Ex. E-1, p. 65

(stating that Plaintiff’s employer chose BCBSIL for the administration of benefits and all Covered

Services as defined in the Plan in the PPO network); see also Ex. E, ¶ 5.) The Plan’s benefits,

beneficiaries and procedures for receiving benefits are also evidenced in the Benefit Booklet. (See

Ex. E-1, §§ Benefit Highlights; Eligibility; Exclusion—What is not Covered; and How to File a

Claim). Therefore, the Plan is an “employee benefit plan” and governed by ERISA. 29 U.S.C.

§ 1002(3).



1
    In the Benefit Booklet, the employer is referred as the Group. (See Ex. E-1 at 1).


                                                           -4-
      Case: 1:21-cv-03659 Document #: 1 Filed: 07/09/21 Page 5 of 9 PageID #:5




B.     The Plan Falls Outside of ERISA’s Safe Harbor Provision

       16. The Plan also falls outside the Department of Labor’s exemptions, which excludes a

plan from ERISA’s coverage if it meets all four of the following criteria: “(1) No contributions are

made by an employer or employee organization; (2) Participation . . . is completely voluntary for

employees or members; (3) The sole functions of the employer . . . [is] to collect premiums . . . ;

and (4) The employer . . . receives no consideration . . . in connection with the [Plan] . . . .” 29

C.F.R § 2510.3-1(j)(1)-(4).

       17. Here, the Group does more than simply collect premiums and remit those payments

to BCBSIL. Initially, Plaintiff pleads that “Sunrise Health Foods contracted with Defendant Blue

Cross Blue Shield of Illinois and paid the premium charged thereto . . . .” (Ex. A, ¶ 4) (emphasis

added). Further, the Group is the Plan owner, having purchased the Plan for the benefit of the

Group’s members, and thus possesses control over the Plan, while BCBSIL is the Claims

Administrator for the Plan. (Ex. E, at ¶ 5.) Indeed, eligibility for continued enrollment in the Plan

is based on continued employment with the Group. Ex. E-1 at 45 (stating that the eligibility for

benefits under the Plan ends upon termination of employment with Sunrise or upon reduction in

the number of hours of employment). On this basis alone, the Plan does not meet the safe-harbor

requirements. See Crabtree v. Life Care Ctrs. Of Am., Inc., 1:08-cv-444-SEB-TAB, 2009 U.S.

Dist. LEXIS 2545, 2009 WL 734726 (S.D. Ind. Mar. 18, 1009) (plan did not “qualify for ERISA’s

safe harbor protections,” in part because the employer “determined the eligibility requirement for

its employees,” which included termination “following the conclusion of the employee’s

employment”).




                                                -5-
       Case: 1:21-cv-03659 Document #: 1 Filed: 07/09/21 Page 6 of 9 PageID #:6




       18. Additionally, the benefit booklet shows that the Group performs certain administrative

tasks beyond collecting and remitting premiums, such as (1) setting waiting periods for enrollment

of benefits; (2) answering questions regarding waiting periods and enrollment; and (3) providing

employees notices for continuation of coverage. Ex. E-1, pp. 26, 130. These administrative tasks

are separate and apart from merely collecting premiums, supporting a finding that the Plan cannot

satisfy the third requirement, and therefore falls outside the safe harbor provision. See, e.g.,

Cehovic-Dixneuf v. Wong, 895 F.3d 927, 930 (7th Cir. 2018) (holding that were an employer has

performed other functions, such as administrative functions, the third factor is not satisfied).

C.     ERISA Preempts Plaintiff’s Causes of Action.

       19.     Although Plaintiff does not expressly identify any specific causes of action, the

Complaint is squarely premised on BCBSIL’s alleged failure to pay for benefits under the Plan

and purported shortcomings in handling Plaintiff’s claims for benefits. (See generally Ex. A.)

Specifically, the Complaint states that BCBSIL failed to pay for claims for benefits under the Plan

and purportedly did not allow Plaintiff the ability to file an appeal. (Id. at ¶¶ 12, 18.) Undoubtedly,

such claims arise out of, and necessarily depend upon, the parties’ rights and obligations under the

Plan, which, as demonstrated above, is an “employee benefit plan” governed by ERISA. Thus,

Plaintiff’s only recourse for the claims she brings arises exclusively under ERISA, and no

independent legal duty is implicated by the allegations in the Complaint. Davila, 542 U.S. at 210.

       20. ERISA provides the exclusive remedy for this action, and Plaintiff cannot avoid

complete preemption by making general allegations that may constitute state law causes of action.

Id. at 209; see also McDonald v. Household Int’l, Inc., 425 F.3d 424, 425-26, 429 (7th Cir. 2005)

(holding that the plaintiff’s “state law claims were preempted by ERISA.”); Jass v. Prudential

Health Care Plan, Inc., 88 F.3d 1482, 1485, 1489-90 (7th Cir. 1996) (holding that ERISA




                                                 -6-
       Case: 1:21-cv-03659 Document #: 1 Filed: 07/09/21 Page 7 of 9 PageID #:7




preempted state-law claims arising out of denial of coverage under an ERISA plan); Di Joseph v.

Standard Ins. Co., 776 F. App’x 343, 347 (7th Cir. 2019) (“State-law civil claims involving . . .

welfare benefits . . . governed by ERISA are completely preempted by ERISA.”).

       21. Because Plaintiff’s Complaint is “derive[d] entirely from the particular rights and

obligations established by” the Plan, ERISA section 502(a) completely preempts those claims.

Davila, 542 U.S. at 213. Accordingly, the Court has federal question jurisdiction over this action

pursuant to 28 U.S.C. §§ 1331 and 1441.

       22. It does not appear from the face of the Complaint that Plaintiff alleges any state law

causes of action that are not preempted by ERISA. However, to the extent Plaintiff does, or may

do so in the future, this Court would have jurisdiction over such claims because they would be

subject to this Court’s supplemental jurisdiction. State law claims which arise out of the “same

case or controversy” as federal claim are subject to the Court’s supplemental jurisdiction pursuant

to 28 U.S.C. § 1367(a) and removal is proper under 28 U.S.C. § 1441(a).

                 III.    COMPLIANCE WITH THE REMOVAL STATUTE

       23. In accordance with 28 U.S.C. § 1446(a), BCBSIL files this Notice of Removal in the

U.S. District Court for the Northern District of Illinois, Eastern Division, because the Circuit Court

of Cook County is located in this federal judicial district and division.

       24. In accordance with 28 U.S.C. § 1446(b)(3), this Notice of Removal is being filed with

this Court within thirty (30) days of the date of Plaintiff’s service of the Summons and Complaint

on BCBSIL .

       25. In accordance with 28 U.S.C. § 1446(a), BCBSIL has attached to this Notice of

Removal a copy of all process, pleadings, and orders from the State Court Action and a separate

copy of the operative Complaint.

       26. In accordance with 28 U.S.C. § 1446(a), counsel for BCBSIL has signed this Notice


                                                -7-
       Case: 1:21-cv-03659 Document #: 1 Filed: 07/09/21 Page 8 of 9 PageID #:8




of Removal pursuant to Rule 11 of the Federal Rules of Civil Procedure.

        27. In accordance with 28 U.S.C. § 1446(b)(1), BCBSIL files this Notice of Removal

within thirty days of BCBSIL’s receipt of the Summons and the Complaint on June 10, 2021.

        28. In accordance with 28 U.S.C. § 1446(d), BCBSIL will provide notice of this filing to

Plaintiff and will file a copy of this Notice of Removal in the Circuit Court of Cook County,

Illinois.

                                      IV.    CONCLUSION

        WHEREFORE, Defendant Blue Cross and Blue Shield of Illinois, an unincorporated

division of Health Care Service Corporation, a Mutual Legal Reserve Company, removes this

action from the Circuit Court of Cook County, Illinois, to the United States District Court for the

Northern District of Illinois, Eastern Division, and requests that this Court retain jurisdiction for

all further proceedings in this matter.

  DATED this 9th day of July, 2021.                Respectfully submitted,



                                                   /s/ Claudia L. Cortes

                                                    Martin J. Bishop (IL Bar No. 6269425)
                                                    Claudia L. Cortes (IL Bar No. 6320479)
                                                    Benjamin S. Paulsen (IL Bar No. 6330268)
                                                    REED SMITH LLP
                                                    10 South Wacker Drive, 40th Floor
                                                    Chicago, IL 60606
                                                    mbishop@reedsmith.com
                                                    ccortes@reedsmith.com
                                                    bpaulsen@reedsmith.com
                                                    T 312.207.1000
                                                    F 312.207.6400

                                                   Attorneys for Defendant Blue Cross
                                                   and Blue Shield of Illinois




                                                -8-
      Case: 1:21-cv-03659 Document #: 1 Filed: 07/09/21 Page 9 of 9 PageID #:9




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 9th day of July, 2021, a true and correct copy of the foregoing

was served on Plaintiffs' counsel of record in accordance with the Federal Rules of Civil Procedure:

       A. Joseph Field
       A. Joseph Field & Associates
       4425 S. Harlem Ave., Suite 101
       Stickney, IL 60402
       Atty. No. 20011
       Atty. Code 57760
       Phone: 708-749-2668
       Fax: 708-749-7688
       Email: ajosphfield@aol.com

       ATTORNEYS FOR PLAINTIFFS

                                              /s/ Claudia L. Cortes
                                              Claudia L. Cortes
